 Case 3:19-cv-00157-MAS-LHG Document 1 Filed 01/04/19 Page 1 of 4 PageID: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


RAJINDER & NIRU MADAN,                             Civil Action No.:

                Plaintiff(s),

        vs.                                                   NOTICE OF REMOVAL

TESLA, INC.,

                Defendant(s).


        In accordance with 28 U.S.C. §§ 1441 and 1446, Defendant Tesla, Inc. (3500 Deer Creek

Road, Palo Alto, California) removes to this Court from the Superior Court of the State of New

Jersey, County of Somerset, the above-titled action commenced by Plaintiffs Rajinder & Niru

Madan (15 Orchard Way, Warren, NJ 07059), on the following grounds:

                                   FACTUAL BACKGROUND

        1.      Plaintiffs Rajinder & Niru Madan commenced a civil action against Tesla in the

Superior Court of the State of New Jersey, County of Somerset, regarding an alleged incident

involving their Tesla vehicle that they claim sped up when Plaintiff Rajinder applied the brake,

flew in the air and landed on the car’s roof. (See Certification of Erica S. Mekles (“Mekles

Cert.”), ¶ 3, Ex. A).

        2.      Plaintiffs filed his action on or about October 3, 2018. (See Mekles Cert. ¶ 3, Ex.

A).

        3.      Plaintiff delivered a copy of the Complaint, along with a Summons, to Tesla’s

registered agent on November 30, 2018. (See Mekles Cert. ¶ 4, Ex. B).




20306448v1
 Case 3:19-cv-00157-MAS-LHG Document 1 Filed 01/04/19 Page 2 of 4 PageID: 2



                                 DIVERSITY JURISDICTION

        4.     This Court has original subject matter jurisdiction over this action under 28

U.S.C. § 1332, because Plaintiffs and Tesla are citizens of different states and the matter in

controversy exceeds $75,000, exclusive of interest and costs.

        Diversity of Citizenship

        5.     Plaintiffs are citizens of New Jersey.

        6.     At the time Plaintiffs commenced this action and as of the date of this Notice of

Removal, Tesla has continuously been incorporated under the laws of the state of Delaware with

its principal place of business in Palo Alto, California.

        Amount in Controversy

        7.     Plaintiff Rajinder Madan alleges injuries to his left leg that still hurts

occasionally, and Plaintiff Niru Madan alleges that she sustained broken ribs that are still not

resolved fully. (See Mekles Cert., ¶ 3, Ex. A).

        8.     Plaintiffs have confirmed in writing that the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. (See Mekles Cert., ¶ 5, Ex. C).

                                 TIMELINESS OF REMOVAL

        9.     This Notice of Removal is timely in accordance with 28 U.S.C. § 1446(b)(3),

because it is filed within thirty days of learning that the amount in controversy exceeds

$75,000.00.

        10.    This Notice of Removal is also timely in accordance with 28 U.S.C. § 1446(c),

because it is filed less than one year after commencement of the action.




                                                  2
20306448v1
 Case 3:19-cv-00157-MAS-LHG Document 1 Filed 01/04/19 Page 3 of 4 PageID: 3



                                             VENUE

        11.    Venue of this removal is proper under 28 U.S.C. § 1441(a), because this Court is

the United States District Court for the district and division embracing the place where the action

is pending.

                            PAPERS FROM REMOVED ACTION

        12.    As required by 28 U.S.C. § 1446(a) and Local Rule 5.1(e), all process, pleadings,

and orders served on or by Tesla in the action are attached to the Certification of Erica S. Mekles

in support of this Notice of Removal as Exhibits A and B.

                       NOTICE OF FILING NOTICE OF REMOVAL

        13.    In accordance with 28 U.S.C. § 1446(d) and to effect removal, Tesla is filing a

copy of this Notice of Removal with the Clerk of the Superior Court of the State of New Jersey,

County of Somerset.

        WHEREFORE, Defendant Tesla, Inc. respectfully removes this action from the Superior

Court of the State of New Jersey, County of Somerset, to this Court for all future proceedings

and trial.


Dated: January 4, 2019                       Respectfully submitted,

                                             s/Erica S. Mekles
                                             Erica S. Mekles, Esq. (EM1020)
                                             BOWMAN AND BROOKE LLP
                                             317 George Street, Suite 320
                                             New Brunswick, NJ 08901
                                             Tel: 201.577.5196
                                             Fax: 804.649.1762
                                             erica.mekles@bowmanandbrooke.com
                                             Attorneys for Defendant Tesla, Inc.




                                                3
20306448v1
 Case 3:19-cv-00157-MAS-LHG Document 1 Filed 01/04/19 Page 4 of 4 PageID: 4




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


RAJINDER & NIRU MADAN,                           Civil Action No.:

               Plaintiff(s),

        vs.                                               CERTIFICATE OF SERVICE

TESLA, INC.,

               Defendant(s).


        I hereby certify that on January 4, 2019, I filed the Notice of Removal with the Clerk of

the Court via the CM/ECF System and served a copy on the following parties hereto via E-Mail

and First Class Mail:

        Rajinder & Niru Madan
        15 Orchard Way
        Warren, NJ 07059
        Tel: 732.519.1354
        dmadan101@gmail.com
        Plaintiffs


Dated: January 4, 2019                       Respectfully submitted,

                                             s/Erica S. Mekles
                                             Erica S. Mekles, Esq. (EM1020)
                                             BOWMAN AND BROOKE LLP
                                             317 George Street, Suite 320
                                             New Brunswick, NJ 08901
                                             Tel: 201.577.5196
                                             Fax: 804.649.1762
                                             erica.mekles@bowmanandbrooke.com
                                             Attorneys for Defendant Tesla, Inc.




20306448v1
